ACCEPTED
                                                                                           07-14-00316-CR
                                                                               SEVENTH COURT OF APPEALS
                                                                                        AMARILLO, TEXAS
                                                                                       2/9/2015 1:26:15 PM
                                                                                         Vivian Long, Clerk


                               Hillary S. Netardus
                                    Attorney At Law
                                    P.O. Box 50652                       FILED IN
                               Amarillo, TX 79159-0652            7th COURT OF APPEALS
                                     806.681.5431                   AMARILLO, TEXAS
                             hillarynetardus@yahoo.com            2/9/2015 1:26:15 PM
                                                                       VIVIAN LONG
                     Board Certified in Criminal Law by the               CLERK
                      Texas Board of Legal Specialization

                                 February 9, 2014


Joyce Marie Acey                                        Certified Mail, RRR
TDCJ-ID #01950472                                       #7014 2120 0000 5958 6134
Tx. Dept. of Crim. Justice
Lockhart Private Prison
P.O. Box 1170
Lockhart, TX 78644

       Re: The State of Texas v. Joyce Marie Acy; Cause No.
       67,658-C; COA No. 07-14-00316-CR

Taylor:

     Enclosed please find a copy of the Court’s opinion affirming the decision of

the trial court (and mandate). The Seventh Court of Appeals has issued an

opinion, which affirmed your conviction. (That is, we lost.) If you wish, you may

appeal this court’s opinion. However, you are not entitled to any further court-

appointed representation.

     The rules to continue your appeal may be found in the Texas Rules of

Appellate Procedure (TRAP). Specifically, TRAP 68.2 states that a petition for

discretionary review (PDR) must be filed within thirty (30) days after either the

day your judgment was rendered or the day of the last timely motion for

rehearing. Further, TRAP 68.3(a) states the PDR must be filed with the Court of

Criminal Appeals.
     I must advise you that the likelihood of success on a PDR is very slim.

Even if the court of appeals is wrong (in our opinion), unless the mistake is

blatant and not just a difference of opinion or the issue at hand is unusual, the

Court of Criminal Appeals usually declines to accept a PDR.

      If applicable, you should try to comply with TRAP 31.4(a) and file a Stay

of Mandate prior to the actual filing of the PDR.

     These addresses may be useful in any future correspondence:

     1.    The prosecutor’s Office: Randall Sims, 47th District Attorney 501 S.

           Fillmore, Ste. 5A, Amarillo, TX 79101;

     2.    The Trial Judge: Judge Ana E. Estevez: 251st District Court, 501 S.

           Fillmore, Ste. 4C, Amarillo, TX 79101;

     3.    The Clerk where you get copies of the Reporter’s Record (transcript) &

           Clerk’s Record (motions): Caroline Woodburn, Potter County District

           Clerk: 501 S. Fillmore, Ste. 1B, Amarillo, TX 79101;

     I wish you the best of luck in your future endeavors.

Very truly yours,

/s/ Hillary S. Netardus
Hillary S. Netardus


Cc: Peggy Culp Seventh Court of Appeals
    VIA E-FILE